Citation Nr: 9910583	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to January 
1974.

The Board of Veterans' Appeals (Board) notes that by a rating 
decision dated in September 1997, the Regional Office (RO) 
granted the veteran entitlement to nonservice-connected 
pension benefits.  Such represents a complete grant of the 
benefit sought; thus, that issue is no longer before the 
Board. 



FINDINGS OF FACT

1.  In a May 1990 rating decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
disorder.  The RO notified the veteran of that determination; 
he did not appeal and the decision became final.

2.  Additional evidence submitted since the RO's May 1990 
decision does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.



CONCLUSION OF LAW

Evidence received since the RO's May 1990 decision is not new 
and material; the decision is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect a September 1973 diagnosis of 
transient situational adjustment reaction.  Upon separation 
examination dated in December 1973, it was noted that the 
veteran suffered from depression, worry, and nervous trouble 
associated with a current marital problem.

A Department of Veterans Affairs (VA) medical center 
discharge summary dated in March 1990 reflects an Axis I 
discharge diagnosis of continuous alcohol dependency with 
intoxication/withdrawal syndrome, and an Axis II discharge 
diagnosis of passive/aggressive personality disorder.  

In a rating decision dated in May 1990, the RO declined to 
reopen the veteran's claim for service connection for a 
nervous condition/psychiatric disorder.  The veteran was 
informed of the decision by way of a letter dated in June 
1990. 

The evidence submitted since the RO's May 1990 decision 
consists of VA clinical records dated from September 1993 to 
December 1993; VA clinical records dated from January 1994 to 
December 1994; VA clinical records dated from January 1995 to 
January 1997; private medical records dated from November 
1996 to January 1997; a VA examination dated in July 1997; a 
letter from a VA psychiatrist dated in January 1999; and the 
transcript of the veteran's February 1999 hearing before a 
member of the Board.

Relevant VA clinical records dated from September 1993 to 
December 1993 reflect the veteran's participation in alcohol 
treatment, stress management, and assertiveness therapy 
groups.  Psychiatric notations reflect impressions of 
depression with polysubstance abuse.  It was noted that the 
veteran reported his depression had worsened since the death 
of a brother several months earlier.

Relevant VA clinical records dated from January 1994 to 
December 1994 reflect the veteran's continued participation 
in various treatment groups.  An alcohol treatment program 
annual summary dated in December 1994 reflects a relevant 
diagnosis of polysubstance abuse in full sustained remission; 
dysthymia; and anxiety.  It was noted that in view of the 
veteran's continued sobriety and regular attendance in 
treatment programs, the veteran's prognosis was good.  A 
psychological assessment dated in November 1994 reflects an 
Axis I diagnosis of psychoactive substance abuse and alcohol 
abuse; and an Axis II diagnosis of a personality disorder 
(sadistic personality disorder) with prominent narcissistic 
personality traits.  

Relevant VA clinical records dated from January 1995 to 
January 1997 reflect the veteran's continued participation in 
various treatment groups.  An intellectual functioning 
evaluation dated in August 1995 reflects the veteran was 
functioning in the low average range of general intellectual 
ability.  It was noted that the veteran appeared to lack 
confidence in his abilities and anxiety appeared to affect 
his performance.  

Private medical records dated from November 1996 to January 
1997 reflect a relevant assessment of anxiety depression.

Upon VA examination dated in July 1997, the veteran 
complained of paranoia, depression, and anxiety due to 
migraine headaches and shoulder pain.  It was noted that the 
veteran had been treated for those conditions since October 
1993.  The veteran's mood was noted as dysphoric, anxious, 
and depressed.  It was noted that the veteran's affect 
appeared to be congruent to mood.  The examiner noted thought 
processes appeared to be goal-directed, and insight and 
judgment appeared to be fair.  Axis I diagnoses of dysthymia; 
rule out recurrent major depression; and rule out post-
traumatic stress disorder were noted.  An Axis II diagnosis 
of rule out borderline personality traits versus antisocial 
personality disorder was also noted.  The examiner further 
noted the veteran suffered from dysthymia and depression 
which severely affected his ability to work and interact 
socially.  

A letter from a VA staff psychiatrist dated in January 1999 
reflects that the veteran was receiving treatment for "Major 
Depression superimposed on an underlying Dysthymic Disorder" 
and for chronic headaches.  The psychiatrist noted that the 
veteran's mood disorder had been relatively refractory to 
treatment, he remained moderately depressed with significant 
interaction between his headaches and his mood.  The 
psychiatrist further noted that the veteran was unable to 
interact effectively with others due to depression and 
irritability.  It was noted that he would be most likely to 
have repeated episodes of emotional deterioration in a work 
situation.  The examiner stated that the veteran was not 
capable of gainful employment and anticipated that there 
would be little change in the veteran's condition over the 
coming months.  

The transcript of the veteran's February 1999 hearing before 
a member of the Board reflects that the veteran testified 
that he had problems while in the service; and that he was 
diagnosed in service as psychiatric because he "went 
completely out of it."  The veteran also testified that the 
first time he recalled being treated for a psychiatric 
condition was in 1993. The veteran also recalled hearing 
voices during his active duty that told him to "fight with 
cops."  The veteran testified that he had tried to hurt 
himself hundreds of times by burning himself with cigarettes, 
hitting himself with chains, and almost committing suicide by 
putting a gun to his head.  The veteran further testified 
that he still heard voices and took medication for insomnia 
and headaches. 

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, U. S. Vet. App. No. 97-1534 (February 17, 1999).  Under 
the Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, U.S. Vet. 
App. No. 97-2180 (Feb. 17, 1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case.  As modified by Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), that duty arises where the veteran has 
reported the existence of evidence which could serve to re-
open a claim.  As no such evidence has been identified in the 
instant case, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. 
App. 240, 244 (1996).  


Analysis

The veteran contends service connection is warranted for a 
psychiatric disorder. 

Relevant VA clinical records dated from September 1993 to 
December 1993 are new in that they were not previously of 
record.  However, they do not bear directly and substantially 
upon the specific matter under consideration, the incurrence 
of a psychiatric disorder as a result of service.  These 
records reflect treatment for substance abuse and depression.  
However, they do not reflect a link between the veteran's 
current psychiatric disorder and any incident of service.  
Thus, the newly submitted evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim, in that it does not tend to show that a 
psychiatric disorder was incurred or aggravated during 
service, or is otherwise attributable to service.  See 
38 C.F.R. § 3.156(a).

VA clinical records dated from January 1994 to December 1994 
are new in that they were not previously of record.  However, 
they do not bear directly and substantially upon the specific 
matter under consideration, the incurrence of a psychiatric 
disorder as a result of service.  These records reflect 
treatment for substance abuse and depression, and diagnoses 
of psychoactive substance abuse, alcohol abuse, and a 
personality disorder with prominent narcissistic personality 
traits.  However, they do not reflect a link between the 
veteran's current psychiatric disorder and any incident of 
service.  Thus, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, in that it does not tend to 
show that a psychiatric disorder was incurred or aggravated 
during service, or is otherwise attributable to service.  See 
38 C.F.R. § 3.156(a).

VA clinical records dated from January 1995 to January 1997 
are new in that they were not previously of record.  However, 
they do not bear directly and substantially upon the specific 
matter under consideration, the incurrence of a psychiatric 
disorder as a result of service.  These records reflect 
continued treatment for substance abuse and depression.  
However, they do not reflect a link between the veteran's 
current psychiatric disorder and any incident of service.  
Thus, the newly submitted evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim, in that it does not tend to show that a 
psychiatric disorder was incurred or aggravated during 
service, or is otherwise attributable to service.  See 
38 C.F.R. § 3.156(a).

Private medical records dated from November 1996 to January 
1997 are new in that they were not previously of record.  
However, they do not bear directly and substantially upon the 
specific matter under consideration, the incurrence of a 
psychiatric disorder as a result of service.  These records 
reflect an assessment of anxiety depression.  However, they 
do not reflect a link between the veteran's current 
psychiatric disorder and any incident of service.  Thus, the 
newly submitted evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim, in that it does not tend to show that a psychiatric 
disorder was incurred or aggravated during service, or is 
otherwise attributable to service.  See 38 C.F.R. § 3.156(a).

The VA examination dated in July 1997 is new in that it was 
not previously of record.  However, it does not bear directly 
and substantially upon the specific matter under 
consideration, the incurrence of a psychiatric disorder as a 
result of service.  The examination reflects a diagnosis of 
dysthymia; rule out recurrent major depression, rule out 
post-traumatic stress disorder, and rule out borderline 
personality traits versus antisocial personality disorder.  
This examination does not reflect a causal link between the 
veteran's current psychiatric disorder and any incident of 
service.  Thus, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, in that it does not tend to 
show that a psychiatric disorder was incurred or aggravated 
during service.  See 38 C.F.R. § 3.156(a).

The letter from a VA staff psychiatrist dated in January 1999 
is new in that it was not previously of record.  However, it 
does not bear directly and substantially upon the specific 
matter under consideration, the incurrence of a psychiatric 
disorder as a result of service.  The letter reflects that 
the veteran was unable to interact effectively with others 
due to depression and irritability, and that he was not 
capable of gainful employment.  The letter does not reflect a 
causal link between the veteran's psychiatric disorder and 
any incident of service.  Thus, the newly submitted evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim, in that it does not 
tend to show that the veteran's psychiatric disorder was 
incurred or aggravated during service, or is otherwise 
attributable to service.  See 38 C.F.R. § 3.156(a).  

The veteran's hearing testimony is essentially cumulative of 
his prior contentions and evidence already of record.  Thus, 
it is not new and material.  See 38 C.F.R. § 3.156(a).  The 
only evidence of a link between the veteran's current 
psychiatric disorder and service are the veteran's 
contentions.  However, these contentions are not supported by 
competent medical evidence suggesting a nexus between the 
veteran's current psychiatric disorder and any incident in 
service.  Although the veteran is competent to offer his 
symptomatology, he is not competent to offer medical opinions 
regarding its etiology or whether it constitutes a disability 
within the meaning of the relevant regulation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).



ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for a psychiatric disorder, 
service connection remains denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

